                        UNITED STATES DISTR ICT COURT
                       SOUTHERN DISTR ICT OF M ISS ISS IPPI
                             NORTHERN DIVISION


SECURITIES AND EXCHANGE                          Case No. 3:18-cv-252
COMMISSION,

              Plaintiff,                         Hon. Carlton W. Reeves, District Judge

       v.                                        Hon. F. Keith Ball, Magistrate Judge
ARTHUR LAMAR ADAMS AND
MADISON TIMBER PROPERTIES, LLC,

              Defendants.




                           ORDER APPROVING SETTLEMENT

       Before the Court is the Motion for Approval of Settlement filed by Alysson Mills, in her

capacity as the court-appointed receiver (the “Receiver”) for Arthur Lamar Adams and Madison

Timber Properties, LLC. Docket No. 168. No party has filed any objections to the motion.

       The motion asks the Court to approve the Receiver’s Settlement Agreement with

Operation Grace World Missions, Inc. After consideration, the Court finds that settlement with

Operation Grace World Missions on the proposed terms without litigation is in the Receivership

Estate’s best interests. The Court thus GRANTS the Receiver’s motion.
                                          BACKGROUND

        The Receiver’s duties

        The Receiver has a duty “to take custody, control, and possession of all Receivership

Property, Receivership Records, and any assets traceable to assets owned by the Receivership

Estate” 1 and to investigate and “bring such legal actions based on law or equity in any state,

federal or foreign court as the Receiver deems necessary or appropriate in discharging her duties

as Receiver.” 2

        Immediately following her appointment, the Receiver and her counsel began

investigating claims against potential defendants who may be in possession of assets of the

Receivership Estate, including against individuals and entities who received cash contributions

from Arthur Lamar Adams, Madison Timber Properties, LLC, or their agents.

        After an accounting, the Receiver determined that Operation Grace World Missions had

received contributions from Arthur Lamar Adams and Terry Wayne Kelly totaling $40,500.

        Operation Grace World Missions’ contributions from Lamar Adams and Wayne Kelly

        The Receiver does not allege any wrongdoing by Operation Grace World Missions, only

that it received cash contributions from Adams and Kelly that Adams and Kelly made with

proceeds of the Madison Timber Ponzi scheme.

        Operation Grace World Missions has agreed to return 100% of the contributions it

received from Lamar Adams, totaling $17,000. All of Kelly’s donations to Operation Grace

World Missions were made through his company, Kelly Management, LLC. The Receiver


1
 Docket No. 33, Securities & Exchange Commission vs. Adams, et al., No. 3:18-cv-00252 (S.D. Miss).
2
 Docket No. 33, Securities & Exchange Commission vs. Adams, et al., No. 3:18-cv-00252 (S.D. Miss).
By order dated August 22, 2018, the Court eliminated the requirement that the Receiver obtain “prior
approval of this Court upon ex parte request” before bringing any legal action. Docket No. 38, Securities
& Exchange Commission vs. Adams, et al., No. 3:18-cv-00252 (S.D. Miss).
determined that during the time period of 2009 until April of 2018, all but immaterial amounts of

Kelly Management, LLC’s income was provided by proceeds of the Madison Timber Ponzi

scheme. For this reason, the Receiver has agreed to the return of 95% of the donations Operation

Grace World Missions received from Wayne Kelly, amounting to $22,325. The Receiver

believes this is fair and reasonable consideration for the avoidance of the time and expense that

would have accompanied any litigation.

       The Receiver’s potential claims

       It is the Receiver’s position that the contributions Operation Grace World Missions

received for which it did not provide any tangible benefits to Adams or Kelly are voidable

fraudulent transfers because no reasonably equivalent value was provided for the transfers. See

Janvey v. Democratic Senatorial Campaign Committee, 793 F. Supp. 2d 825, 857–58 (N.D. Tex.

2011) (granting summary judgment on fraudulent transfer claims to recover contributions to

political campaigns).

       The Receiver Operation Grace World Missions have agreed to resolve the Receivership

Estate’s claims to the contributions in question without litigation. Operation Grace World

Missions shall return to the Receivership Estate $39,325, which reflects all contributions made to

it by Adams and 95% of the contributions made to them by Kelly. In turn, the Receiver shall

release all claims the Receivership Estate has or may have against Operation Grace World

Missions.
                                             ORDER

       After consideration, the Court finds that the terms of the Settlement Agreement are

adequate, fair, reasonable, and equitable. The Settlement Agreement should be and is hereby

APPROVED.

       Accordingly, the Court hereby ORDERS as follows:

       1.    The terms used in this Order Approving Settlement that are defined in the

Settlement Agreement between the Receiver and Operation Grace World Missions, respectively,

unless expressly otherwise defined herein, shall have the same meaning as in the Settlement

Agreement.

       2.    This Court has jurisdiction over the subject matter of this action, and the Receiver is

a proper party to seek entry of this Order Approving Settlement.

       3.    The   Settlement    Agreement     followed    meaningful,    informed,   arm’s-length

negotiations between the Receiver and Operation Grace World Missions, each represented by

highly capable counsel.

       4.    The parties and their counsel have at all times complied with the requirements of

Rule 11 of the Federal Rules of Civil Procedure.

       5.    The Settlement Agreement is, in all respects, fair, reasonable, and adequate and is

hereby fully and finally approved. The parties are directed to implement and consummate the

Settlement Agreement in accordance with its terms and with this Order Approving Settlement.

       6.    Nothing in this Order Approving Settlement or the Settlement Agreement and no

aspect of the Settlement Agreement or negotiation thereof is or shall be construed to be an

admission or concession of any violation of any statute or law, of any fault, liability, or

wrongdoing, or of any infirmity in the claims or defenses of any party in any other proceeding.
       7.   Operation Grace World Missions shall deliver or cause to be delivered the

Settlement Payment in accordance with the terms of the Settlement Agreement.

       8.   Without in any way affecting the finality of this Order Approving Settlement, the

Court retains continuing and exclusive jurisdiction over the parties for the purposes of, among

other things, the administration, interpretation, consummation, and enforcement of the

Settlement Agreement.



              SO ORDERED, this the 16th day of August, 2019.


                                                   s/ Carlton W. Reeves
                                                   UNITED STATES DISTRICT JUDGE
